Citation Nr: 0523160	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for asthma.

2.  Entitlement to a disability rating in excess of 10 
percent for acne vulgaris involving the face.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision of the RO that denied 
a disability rating in excess of 30 percent for service-
connected asthma and denied a disability rating in excess of 
10 percent for service-connected acne vulgaris involving the 
face; and denied a TDIU.  The veteran filed a notice of 
disagreement (NOD) in July 2002, and the RO issued a 
statement of the case (SOC) in February 2003.  The veteran 
filed a substantive appeal in April 2003.

In November 2003 and in May 2005, the RO issued supplemental 
SOCs (SSOCs), reflecting the continued denial of each of the 
veteran's claims.

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence submitted in May 1998, the veteran's attorney 
appeared to raise the issues of service connection for a 
nervous disorder, for bronchitis, and for hepatitis.  As 
those issues have not been adjudicated by the RO, they are 
not properly before the Board; hence, they are referred to 
the RO for appropriate action.  


REMAND

Considering the record in light of the duties to imposed by 
the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004)), the Board finds 
that specific additional development of the claims on appeal 
is warranted.  

In this regard, the Board points out that the veteran's 
attorney, in August 2005, indicated that the veteran had 
received treatment for his service-connected disabilities at 
the Charlton Memorial Hospital both this year and last year.  
Under these circumstances, the RO should specifically seek 
the veteran's authorization for release of medical records, 
pertaining to the claims currently on appeal, from the 
Charlton Memorial Hospital in 2004 and 2005.  These pertinent 
records have not been obtained.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should specifically request that the 
veteran provide authorization to enable 
VA to obtain pertinent medical records 
from the Charlton Memorial Hospital in 
2004 and 2005.  The RO should also invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for a 
disability rating in excess of 30 percent 
for asthma, for a disability rating in 
excess of 10 percent for acne vulgaris 
involving the face, and for a TDIU, in 
light of all pertinent evidence and legal 
authority (to include the 2002 changes to 
the applicable rating criteria for skin 
disabilities). 

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




